         Case 1:20-cv-00212-SPB Document 23 Filed 08/13/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

“JANE DOE”, a pseudonym                       :
                                              :
                       Plaintiff,             :
                                              :      C.A. No. 20-00212-SPB
       vs.                                    :
                                              :
ALLEGHENY COLLEGE                             :
                                              :
                       Defendant.             :

                                             ORDER
       AND NOW, this 13th day of August, 2021, upon consideration of Plaintiff’s Motion to

Compel Nonparty Corsica River Mental Health Services, Inc. to Comply with Subpoena, and

any responses thereto, IT IS HEREBY ORDERED that Plaintiff’s Motion is GRANTED.

       It is FURTHER ORDERED that Corsica River Mental Health Services shall produce any

and all documents, therapist notes, reports, memorandums, intake/assessment records, attendance

records, psychiatric evaluations, psychiatrist progress notes, evaluations, tests, etc. generated by

any Corsica River Mental Health Service employee concerning Jane Doe including but not limited

to any and all documents, therapist notes, reports, memorandums, intake/assessment records,

attendance records, psychiatric evaluations, psychiatrist progress notes, evaluations, tests, etc.,

generated on July 27, 2015; August 5, 17, and 31, 2015; September 14 and 30, 2015; October 12,

13, and 26, 2015; November 9, 2015; December 3 and 21, 2015; January 5 and 26, 2016; February

11, 2016; March 28, 2016; April 11 and 25, 2016; May 18, 2016; June 1, 17, and 20, 2016; July

18, 2016; August 8 and 29, 2016; September 12 and 26, 2016; October 10 and 24, 2016; December

6, 19, and 27, 2016; January 10, 2017; February 9, 2017; March 1 and 21, 2017; April 5, 2017;

December 13, 2017; January 18, 2018; February 19, 2018; March 28, 2018; April 24, 2018;
         Case 1:20-cv-00212-SPB Document 23 Filed 08/13/21 Page 2 of 2




May 4 and 30, 2018; June 15, 2018; July 19, 2018; and August 16, 2018.


                                   BY THE COURT:
                                   ________________________
                                   SUSAN PARADISE BAXTER
                                   United States District Judge




                                              2
